DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 7/15/21 has been considered and approved.

Drawings
The drawings were received on 4/15/20 are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 35-36, 39-41, 44, 45, 48-50, 53-54 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Rodriguez et al (6,228,652) in view of (Chu (2008/0186490) or Tabata (8,018,592)) and Kaye et al (6,606,157) (all of record).
Regarding claims 35, 39, 44 and 48; figure 2 of Rodriguez et al below discloses a method comprising steps of: irradiating an interrogation zone (Z) of a flow cell (FC) in a flow cytometer (i.e., cell analyzer CA) with a light beam from a light source (42), wherein the light beam (B) is manipulated by beam shaping optics (62) positioned between the light source (42) and the flow cell (FC) to create a beam profile (elliptically shape waist 64) that irradiates a liquid sample at the interrogation zone (Z); using a mask (82) disposed across a portion of an intermediate angle scatter (LMALS) light detector
(LSD2) and covering at least a central portion of the LMALS light detector (LSD2) to block a diffraction pattern created by the horizontally flat beam profile (64 of figure 4A) while allowing LMALS signals to be detected by the LMALS light detector; and measuring intermediate angle scatter emitted from the liquid sample using the LMALS light detector (figure 4A; column 10, lines 44-66 and column 11, lines 9-16).

    PNG
    media_image1.png
    3408
    2320
    media_image1.png
    Greyscale

Rodriguez teaches that lens 62 create an elliptical shape (64) and does not explicitly teach the use of a plurality of lenses such as cylindrical lenses for creating a horizontally flat beam profile that irradiates the liquid sample at the interrogation zone; however, such a feature is known in the art as taught by Chu or Tabata.
Chu, from the same field of endeavor, figures 5A and 5B of Chu below teach that it is well known to use two mutually perpendicular cylindrical lenses to focus the light beam and manipulate the light beam and create a horizontally flat beam profile.

    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale

Tabata, from the same field of endeavor, figures 3 and 4 below discloses particle analyzer (4) comprises a light source (61); the light beam from light source is manipulated by beam shaping optics (62-64) positioned between the light source and the flow cell (7) to create a horizontally flat beam profile (column 4, lines 41-57).

    PNG
    media_image3.png
    3300
    2560
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to replace lens (62) of Rodriguez et al by a plurality of cylindrical lenses of Chu or Tabata for creating a horizontally flat beam profile that irradiates the liquid sample at the interrogation zone because this is a known arrangement which is known to search for the purposes of Rodriguez et al.
Rodriguez et al does not teach that the mask (82) and intermediate angle scatter light detector (LSD2) are arranged so that all intermediate angle scatter signals to be detected by the LMALS light detector; wherein the IAS light detector comprises more 
Kaye et al, from the same field of endeavor, figure 2 below discloses a fibre detector assembly comprises a light source (5) for irradiating a liquid sample at an interrogation zone of a chamber in a particle detection system with a light beam; using a mask (i.e., aluminized beam stop 10) disposed across a portion of an intermediate angle scatter (IAS) light detector (8) and covering at least a central portion (10) of the IAS light detector (8) to block direct light from light source (5) (column 7, lines 35-60) and allowing all IAS signals (i.e., light scattered between 4o to 30o) to be detected by the IAS light detector (8), wherein the light IAS detector (8) comprises more than one concentrically disposed detector rings (i.e., detector rings 11-13) (figure 3 and column 6, lines 13-53).

    PNG
    media_image4.png
    3408
    2320
    media_image4.png
    Greyscale

all intermediate angle scatter signals to be detected by the LMALS light detector. The rationale for this modification would have arisen from the fact that the more scattered light received by the detector, the better signals are detected.
Regarding claims 36, 45; Rodriguez et al teaches that the mask (82) is selected from the group consisting of: a tape, an obstruction bar, and a photolithographic obstruction (figure 7) and Kaye et al teaches that the mask is an aluminized beam stop (figure 3).
Regarding claim 53, figure 5 of Rodriguez et al teaches that a sheath fluid source for drawing a sheath fluid used to hydro-dynamically focus the liquid sample (column 10, line 32).
Regarding claim 54, Rodriguez et al does not teach that the sheath fluid is water, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the sheath fluid of Rodriguez et al by sheath water whichever suitable for device.
Regarding claims 40-41 and 49-50; Kaye et al teaches that the first detector ring (11) measures intermediate angle scatter between about 4-10 degrees (column 6, line 50) and the second detector ring (12) measures intermediate angle scatter between about 10-18 degrees (column 6, line 52). Kaye et al does not teach the measuring comprises measuring intermediate angle scatter between 2-11 degrees; however, it would have been obvious to one having ordinary skill in the art at the time the invention 

Claims 37-38, 42-43, 46-47 and 51-52;   rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rodriguez et al, (Chu (2008/0186490) or Tabata (8,018,592)) and Kaye et al as applied to claims 35-36, 44-45 above, and further in view of Altendorf (6,067,157).
Regarding claims 37-38, 42, 46- 47 and 51; Rodriguez et al and Kaye et al do not teach that the mask is an obstruction comprising a pin hole, a holed mirror or a central hole positioned to allow one or more axial light loss (ALL) measurement through central hole.
Altendorf, from the same field of endeavor, discloses a dual large angle scattering detection comprises an optical analyzer in which the scatted light from flow cell (1) between 2-10 degrees can be detected by using a holed mirror (55) and SALS detector (50) and scattered light from flow cell (1) between 0.5 to 3 degrees can be detected by using FALS detector (40) (see figure 1 below and column 4, lines 9-30 and column 6, lines 14-31).

    PNG
    media_image5.png
    3408
    2320
    media_image5.png
    Greyscale

 It would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the mask and detector of Rodriguez et al and Kaye et al by a holed mirror and detector of Altendorf because both arrangement of the mask and detector can be used for measuring scattered light at the low angles. A substitution one for another is generally recognized as being within the level of ordinary skill in the art.

Altendorf does not explicitly teach that the central hole has a radius of up to 4mm; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose the radius of the central hole up to 4mm if it suitable for the device.

Response to Arguments
Applicant's arguments filed on 7/15/21have been fully considered but they are not persuasive.
a. The TD filed on 7/15/21 has been considered and approved; thus, the double patenting is withdrawn.
b. Applicant’s amendment to claims 35 and 44 and argues that “Rodriguez does not teach a mask that allows all intermediate angle scatter emitted from the liquid sample to be detected by the IAS light detector, for example, intermediate angle scatter between about 2-7 degrees or intermediate angle scatter between about 7-11 degrees as specified in claims 40-41 and 49-50” (applicant’s remarks, page 5). The argument is not deemed to be persuasive because: 1)  the limitation “…while allowing all IAS signals to be detected by the IAS light detector” recited in claims 35 and 44 is taught by Kaye et al, for example, Kaye et al teaches that the center detector C detects all IAS signals between 4 to 10 degrees; 2) with respect to claims 40-41 and 49-50, Kaye et al teaches that the first detector ring (11) measures intermediate angle scatter between 
c. Applicant’s remarks, pages 6-7, argues that the references do not teach a central hole that is positioned to allow one or more ALL measurements through the central hole. Applicant is noted that using a holed mirror for reflecting scattered light or transmitting scattered light is well known in the art, for example, see Altendorf above for support. It would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the mask and detector of Rodriguez et al and Kaye et al by a holed mirror and detector of Altendorf because both arrangement of the mask and detector can be used for measuring scattered light at the low angles. A substitution one for another is generally recognized as being within the level of ordinary skill in the art.
In view of the foregoing, it is believed that the rejection of the claims under 35 USC 103 is proper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oever et al (2003/0025896) discloses a method and apparatus for measuring the volume, concentration of red blood cells in which the ring detector can be used to detect scattered light angle from 2.24 to 7.45 degrees (par. [0035], [0064] and figures 1-2). However, Oever fails to teach a mask located in front of the detector.
Tycko (4,735,504) discloses a method and apparatus for determining the volume and index of refraction of particles in which the masks (38, 44) are used for allowing scatter light angles from 2 to 20 degrees to be detected by detectors (42, 48) (column 9, lines 25-56 and column 10, lines 1-27). However, Tycko does not teach that the mask is disposed across a portion of an intermediate angle scatter light detector.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






HP							/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            August 18, 2021